DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/09/2020, Claims 20 have been cancelled, and Claims 1-19 and 21 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6: the limitation “a system according to Claim 1 in which the viscoelastic hydrogel comprises a continuous phase comprising continuous phase polymer and a dispersed phase comprising micron-sized insoluble polymer particles” is suggested to read “a system according to Claim 1, in which the viscoelastic hydrogel comprises a continuous phase comprising continuous phase polymer and a dispersed phase comprising micron-sized insoluble polymer particles” such that a comma is placed after the preamble in order to maintain consistency throughout the claims.
Claim 16: the limitation “…in which the positioning mechanism comprises a fixed housing attached to the hydrogel delivery needle…” is suggested to read “…in which the adjustable positioning mechanism comprises a fixed housing attached to the hydrogel delivery needle…” in order to maintain consistency of the claim language.
Claim 17: the limitation “…when the distal-most face of the positioning mechanism fully abuts” is suggested to read “when the distal-most face of the adjustable positioning mechanism fully abuts” in order to maintain consistency of the claim language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an adjustable positioning mechanism” in claims 15 and 17 [The Examiner notes that sufficient structure is recited in Claim 16 and thus Claim 16 does not invoke a 112(F) interpretation].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the one or more apertures in the side wall of the coaxial cannula" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim limitation “a distal portion of the coaxial cannula comprises one or more apertures corresponding to the one or more apertures in the side wall of the coaxial cannula” renders the claim indefinite because it is unclear how one or more apertures of the cannula can correspond to the same apertures on the same cannula.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (US Patent 6,770,070) in view of Bright (US PGPub 2016/0317621).
Regarding Claim 1, Balbierz teaches a system for sealing a channel in lung tissue created during a minimally invasive percutaneous procedure (Column 6, Lines 5-25; Figures 4A-4B, 5C, 6A, and/or Figure 13 and see Figure 24), comprising: 
a medical device (Figure 46) comprising a hydrogel delivery needle (16; Figure 4B) with a hydrogel outlet (23; Figure 4B), and a coaxial cannula (12; Figure 4B) having an inner lumen configured for receipt of the hydrogel delivery needle (16; see Figure 4B), and 
an injectable hydrogel (60; Figure 13; Column 20, Lines 65-67 and Column 21, Lines 1-35), 
wherein the injectable hydrogel configured to exhibit sufficient stiffness after needle delivery to avoid lung tissue infiltration and push lung tissue away from the delivery needle (Column 21, Lines 10-35 state that the viscoelastic properties of the sealing agent can be manipulated).
Bright teaches a delivery device for hydrogels (Abstract and Paragraph 0014), in which Bright teaches the hydrogel is shear-thinning during injection (Paragraph 0379, and see also Paragraphs 0014 and 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hydrogel taught by Balbierz, to be shear-thinning, as taught by Bright, for the advantage of allowing the hydrogel to be easily be injected through higher gauge needles and after it is injected, the gel intramolecular ionic links are restored (Paragraph 0379; Bright).
Regarding Claim 2, teaches a system according to Claim 1, in which the injectable viscoelastic shear-thinning hydrogel exhibits a storage modulus (G') of at least 400Pa and a tan ɗ (G"/G') from 0.1 to 0.8 in dynamic viscoelasticity measured by a rheometer at 1Hz and 1% strain rate at 25°C.
Regarding Claim 3, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz discloses the injectable viscoelastic shear-thinning hydrogel (60) exhibits a compressive modulus of greater than that of lung tissue (Column 21, Lines 10-20)
Regarding Claim 4, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz discloses the shear-thinning viscoelastic hydrogel (60) is configured to exhibit an in-vivo residence time of at least 1 week (Column 21, Lines 11-20).
Regarding Claim 5, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz discloses the hydrogel outlet (23) is disposed on a side of the hydrogel delivery needle (26) proximal to the tip (Figure 4B).
Regarding Claim 11, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz discloses the hydrogel delivery needle (16) comprises a piercing tip (see Figure 4B, see also Figures 5A-5K).
Regarding Claim 14, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz discloses the system further comprises a syringe (30) configured for fluidic connection to the hydrogel delivery needle (16), and in which the viscoelastic hydrogel (60) is provided in the syringe (30; see Figure 24).
Regarding Claim 15, the combination of references teaches a system according to Claim 1, which further Balbierz discloses comprises an adjustable positioning mechanism (25) configured to limit the advancement depth of the hydrogel delivery needle through the coaxial cannula as indicated by a measurement scale (see Figure 3A) forming part of the medical device (Column 9, Lines 63-67 and Column 10, Lines 1-35).
Regarding Claim 16, the combination of references disclosed above teaches a system according to Claim 15, in which Balbierz discloses the positioning mechanism (25) comprises a fixed housing (24) attached to the hydrogel delivery needle (26), a movable hub (25’) mounted to the needle (16) for axial movement along the hydrogel delivery needle (16) relative to the fixed housing (25) and having a distal-most face (24’’) configured to abut a proximal face of the coaxial cannula luer lock (see Figure 3A).
Regarding Claim 17, the combination of references disclosed above teaches a system according to Claim 15, in which Balbierz discloses the measurement scale (see the tick lines on Figure 3A) is provided with the adjustable positioning mechanism (25) and is configured to indicate an injection depth P of the hydrogel outlet, and whereby the hydrogel outlet is positioned a distance P+X distal to the distal-most tip of the coaxial cannula when the distal-most face of the positioning mechanism fully abuts the proximal face of the coaxial cannula (see Figure 3A-3B)
Regarding Claim 18, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz teaches the system further comprises a core needle (17; Figure 6A) with penetrating distal tip configured for insertion through the inner lumen of the coaxial cannula (16) and attachment to the coaxial cannula luer lock (see Figure 6A).
Regarding Claim 19, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz teaches the hydrogel delivery needle (16) includes a radiopaque or radiolucent marker in which the radiopaque or radiolucent marker is optionally disposed distal to the hydrogel outlet (Column 8, Lines 66-67 and Column 9, Lines 1-15).
Regarding Claim 21, the combination of references disclosed above teaches a system according to Claim 1, in which Balbierz teaches a distal portion of the coaxial cannula (see Figure 3B) comprises one or more apertures (23) corresponding to the one or more apertures in the side wall of the coaxial cannula.


Claims 3, 6-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (US Patent 6,770,070) in view of Bright (US PGPub 2016/0317621) as applied to claim 1 above, and further in view of NPL document “Shear-thinning hydrogels for biomedical applications” by Burdick et al (2012).
Regarding Claim 2 and 6-10, 12 and 13, the combination of references disclosed above teaches a system according to Claim 1, but fails to disclose the properties of the shear-thinning hydrogel recited in Claims 2, 6-10, 12 and 13. 
Burdick discloses Shear-thinning hydrogels for biomedical applications in which the injectable viscoelastic shear-thinning hydrogel having the properties recited in Claims 2, 6-10, 12 and 13 (Pages 1-13 of the attached NPL document. See also Applicant’s own admission of the prior art in Paragraph 0015 of the instant specification PGPub 2021/0059654)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hydrogel to have the properties of Claim 2, 6-10, and 14, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771